DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on April 12, 2021 are entered into the file. Currently, claims 1, 2, 3, 4 and 7 are amended; claims 8-10 are withdrawn; claims 5-6 are cancelled; resulting in claims 1-4 and 7 pending for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the claims have been amended in lines 10-11 to recite “wherein a softening temperature of the ethylene-vinyl acetate resin is equal to or lower than 400°C”, however, this appears to be a typo and should read “40°C”. The arguments received in the response filed April 12, 2021, a softening temperature of “400°C” is referenced, however, in paragraph [0016] and [0043] of the originally filed specification, the softening temperature of the ethylene-vinyl acetate resin is disclosed as being “equal to or lower than 40°C”. On page 4 of the response, it is stated under the heading “Status of Claims” that claim 1 has been amended to incorporate the limitations of claims 5 and 6, wherein claim 6 as originally filed recited a softening temp of “equal to .
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 3, the limitation recited by both of the claims stating “wherein the adhesive layer comprises” (emphasis added) is indefinite in light of the amendments made to independent claim 1 which recites “the adhesive layer is consisted of” (emphasis added). Claim 1 has been amended to recite the closed phrase “the adhesive layer is consisted of”, which means that the adhesive composition excludes any element, step or ingredient not specified in the claim, however, claims 2 
Due to the “comprises” language, dependent claims 2 and 3 are broader than claim 1, and thus are indefinite. Should claims 2 and 3 be amended to include “is consisted of” rather than “comprises” with respect to the adhesive layer composition, this rejection would be overcome. 

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1 through 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by the amendments made in the response filed April 12, 2021.
Upon further consideration, the amendments to claims 2 and 3 resulted in new rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph presented in the above office action.

Response-Claim Rejections - 35 USC § 103 
Applicant’s arguments, see pages 4 through 7, filed April 12, 2021, with respect to claims 1-4 and 7 have been fully considered and are persuasive.  The previous of rejections of claims 1, 2, 3, 4, and 7 under 35 U.S.C. 103 as being unpatentable over Yu 
The previous rejections of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN 102504716 cited on ISR and IDS, machine translation via EPO provided) and the rejections of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN 102504716 cited on ISR and IDS, machine translation via EPO provided) in view of Yi et al. (WO 2016/029006) and further in view of Vaughan et al. (US 2006/0135694) are moot based upon Applicants cancellation of the claims.

Allowable Subject Matter
Claims 1, 4 and 7 are allowable pending amendments to overcome the minor informalities presented above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or render obvious the claimed invention of the instant application. 

Independent claim 1 recites a low-temperature thermal laminating film comprising a film substrate, and adhesive layer disposed on the film substrate, wherein the adhesive layer consists of 70% wt to 90% wt of ethylene-vinyl acetate resin, 5% wt to 25% wt of tackifier and 3% wt to 5% wt of antioxidant. The vinyl acetate content of the ethylene-vinyl acetate resin is 20-40wt% and a melt index of the ethylene-vinyl acetate resin is 100g/10min to 400g/10min. Lastly, the softening temperature of the ethylene-vinyl acetate resin is equal to or lower than 40°C and a melting point of the ethylene-vinyl acetate resin is equal to or lower than 65°C. 

The closest prior art to the claimed invention is to Yu et al. (CN 102504716 cited on ISR and IDS, machine translation via EPO) in view of Yi et al. (WO 2016/029006). 
Yu et al. teaches a pre-coated base film comprised of a substrate and an adhesive layer ([0004-0020, 0027-0033]). The substrate of the base film is a biaxially oriented polypropylene film with a thickness of 12-20 micrometers ([0004, 0009]). The adhesive is a hot-melt adhesive layer comprised of ethylene vinyl acetate in an amount of 80-90 parts by mass which provides acid resistance, alkali resistance, frost resistance, strong storability, low surface tension and good adhesion to a variety of films; a tackifying resin in an amount of 30-50 parts by mass, wherein the tackifying resin is a mixture of terpene resin and hydrogenated rosin resin; and an antioxidant in an amount of 0.1-0.5 parts by mass, wherein the antioxidant is pentaerythiritol-tetra-[(3,5-di-tert-butyl-4-hydroxyphenyl)-propionate] (claim 1, 2, [0005-0020, 0027-0033]).
Yu et al. teaches that the hot-melt adhesive comprises 30-50 parts by mass of a tackifier and 0.1-0.5 parts by mass of an antioxidant (see claims 1 and 2).
The hot-melt adhesive composition further comprises a SIS triblock copolymer of styrene and isoprene ([0012]) as well as a wax, such as PE wax or was C80 ([0014]). These component are required by the hot-melt adhesive taught by Yu et al. as the reference teaches when the SIS triblock copolymer is added, the EVA content in the hot-melt adhesive is reduced thereby reducing the polar groups of the system and sticking to non-polar materials, resulting in improved performance overall ([0012]). Yu et al. further teaches that the wax can improve bonding strength of the hot-melt adhesive to the BOPP film ([0014]). Both the SIS triblock copolymer and the wax are essential components to the hot-melt adhesive composition taught by Yu et al., and there is no motivation or suggestion to modify the hot-melt adhesive composition taught by Yu et al. to remove these components as the reference teaches that these components are critical to the overall invention. 
Therefore, Yu et al. does not teach an adhesive composition that is consisted of only ethylene vinyl acetate resin, tackifier and antioxidant as presently recited by the instant claims. The secondary reference to Yi et al. does not remedy the deficiencies of Yu et al. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785